March 25, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant defines “wherein the expansion portion, in the first operating position, is integrated in the main body of the back rest…..”.   However, the limitation is not understood or seems extremely generic and broad.  In seats that have adjustable parts, areas or sections such as the “the expansion portion” of the present invention, the adjustable parts, areas 
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required,

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asli (U.S. Patent No. 9,586,686 B2).

    PNG
    media_image1.png
    154
    246
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    167
    185
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    156
    193
    media_image3.png
    Greyscale

As for claim 1, Asli teaches a passenger seat, comprising:
a seat element 412, and

a back rest 10 or 414,
wherein the back rest comprises a main body 14 and at least one expansion portion 12, 420 adjustable between a first operating position and a second operating position (see Figures 1A-1B and 6A-6B), and
wherein the expansion portion, in the first operating position, is integrated in the main body of the back rest and, in the second operating position, defines a supporting element extending from a back rest surface of the main body.
As for claim 2, Asli teaches that the expansion portion is arranged in a region of a side edge of the back rest, said side edge extending in a direction of a longitudinal axis of the back rest.
As for claim 3, Asli teaches that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 60 to 120° with the back rest surface of the main body.
As for claim 4, Asli teaches that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 70 to 110° with the back rest surface of the main body.
As for claim 5, Asli teaches that the supporting element, which is defined by the expansion portion in the second operating position, forms an angle of approximately 80 to 100° with the back rest surface of the main body.
As for claim 6, Asli teaches that the supporting element, which is defined by the expansion portion in the second operating position, extends from a region of the back rest surface of the main body, said region being adjacent to the seat element.

As for claim 8, Asli teaches that the supporting structure comprises a locking mechanism for locking the supporting structure in the expanded position (see the specification where it reads “Accordingly, the side support 12 may accommodate a large variation in passengers so that each passenger may be able to find a comfortable resting or sleeping position for the body during travel. Some embodiments may use lockable hinges which may be selectively locked in a plurality of positions.”).
As for claim 11, Asli teaches that the supporting element, which is defined by the expansion portion in the second operating position, is supported in the region of a rear side facing away from the back rest surface of the main body by means of an arm rest of the passenger seat.
As for claim 12, Asli teaches that the expansion portion comprises at least one of a cover or a cushion, which cover or cushion takes up a folded configuration when the expansion portion is in the first operating position, and which cover or cushion takes up an unfolded configuration when the expansion portion is in the second operating position.
As for claim 13, Asli teaches that expansion portion is adjustable manually between the first operating position and the second operating position (see the specification where it reads “Moreover, while embodiments may be configured for manual deployment, other embodiments may utilize electric actuators for moving or controlling the movement of side supports 12 between the stowed and deployed positions.”).

As for claim 16, Asli teaches that the first and the second expansion portion are arranged in a region of two opposite side edges of the back rest, said side edges extending in a direction of the longitudinal axis of the back rest.
As for claim 17, Asli teaches an aircraft comprising at least one passenger seat according to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Asli (U.S. Patent No. 9,586,686 B2) in view of Murphy et al (U.S. Patent No. 4,500,136).
Asli teaches the structure substantially as claimed but does not teach that comprises a handle configured to be grasped by a user in order to adjust the expansion portion between the first operating position and the second operating position.

    PNG
    media_image4.png
    221
    364
    media_image4.png
    Greyscale

However, Murphy et al teach the concept of using a handle to manually adjust expansion portions.  (See Fig. 10 and the specification where it reads “Operating means including at least one rotary drive shaft is rotatably supported by the frame assembly with handle means for manually rotating the drive shaft. A coupling member is threaded on the drive shaft to be movable along the shaft. The improvement comprises the frame assembly including a pair of mounting flanges, the paddle being hingedly connected to said mounting flanges at a point intermediate the free end portion and the second longitudinal axis to permit the support paddle to rotate about the first longitudinal axis. The coupling member is coupled to the coupling means so that manual rotation of the shaft causes the coupling means to rotate about the pivot point on the frame assembly to cause the drive members to simultaneously move the support paddles.
(18) The adjustment means is preferably manually actuated to move the bolster section between the first and second lateral support positions.”).  It would have been obvious and well within the level of ordinary skill in the art to modify the expansion portion, as taught by Asli, to include a handle, as taught by Murphy et al, since it is well known in the art for such expansion portions to be manually adjusted or adjusted by a controller in combination with an electric motor or by inflatable means.
s 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Huynh et al (U.S. Patent No. 7,963,553 B2) teach an of embodiment the module housing 51 having two housing parts (for instance in form of half shells) connected to each other whereby the adjusting element is connected with one of the two housing parts. The housing part connected to the adjusting element is in particular a bottom shell but does not teach  to which the airbag and/or the gas generator are fixed but does not teach  that that the supporting structure comprises a plurality of half shells which are connected to one another by means of a connecting element, wherein, in the collapsed position of the supporting structure, the half shells are oriented in the same direction and stacked in one another, and wherein, in the expanded position of the supporting structure, in each case, two half shells are oriented in opposite directions and form a full shell shape, as defined in claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches seats with expansion portions similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636